4a wl\`)

bn

ll
12
13

14'

15

167
_1_7_

l 8
119
20

23

24--

25

26

27
28

. /
y . . . f uov zezom
»; AchOH_y -_O-llv¢r._, P-lamtlff P-ro Se Y SOONG
1502 ramon Blvd, # 5108 SUS“"" \'sm\m com
1 7 cLEn\<, u.S. D \_\FORN\A
Savannah, Georgia 31497 mgm D\ST\'-“CT OF CA
(9 1 2) 220-5842` (Telephone)
' Anthfmy.oliver29@gmail.eorn ./~/'//
Plaint§j‘"Appearing Pro Se

\OW-]Q\

MANTHONY 0L1VER, eve N18 q 1 6 6 '
Wl.@  

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 age 1 of 31

g F\LED

m THE UN;TE_D STATES omch coURT CR'B
FOR THE NORTHERN DISTRICT OF CALIFORN'-IA

Plaintiff, ) COMPLAINT FOR DAMAGES
) ANI) INJUNTIVE RELIEF

1. Whistleblower Retaliation in
Violation of Sarbanes-Oxley Act

2. Violations of the F air Credit Reporting
A_<_:t, 15 U.S.C, § 1681, ct s¢q.

3. Retaliation in Violation of Califomia
Labor Code § 1102.5

4. Wrongful Termination in Violation
ofCalit`omia Public Policy

5. Unfair Business Practices of Califomia
Business & Professions Code § 17200

6, Intenfional Inflicti_on of Erno_tional Distress

Ly&, Inc., a Delaware Corporation;
and D.OES 1 through 10, inclusive_.

Defendants.

\/VVVWV\_/\_/VW\_M\_J\_/\_/

DEMAND FOR JURY TR]AL

 

21_
22'

 

 

 

Complaint for Damages
and injunctive Relief

 

h-A

ca~ac\~sn.h-w-FN~'Q

U`

t¢¢o%-~.`i‘='¢!~m»|dww

 

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 2 of 31

Ptaintid` Anih ' any ~Oliver (“Plaintifi”)‘, demanding a jury ~tiiat, ausges' an

*`ani hawaiian and belies the innong in support of ins swann against aaa
assailant Lyn, inc., (“»LYFT").,

l. This action arises under the whistleblower protection provisions of

tha Saihanes-Oxley Aet, 118 USC § 15»1~4A el tea the Fair Cisdit Repaitins
' j Aa,. 15 U.s.c. § 1631 er seq., and vicarious ofLabor code § 1102.5., caiifonna
, _’Business & Professional Code § 17200 et seq., other state law ~claims, as well as
:-: injiuictiv,s relief Jiuis_diction is invoked pm'suant 1028 iU,.fS.C.- ‘§ 133»1,, as well as
under 28 U_.S.C. § 1343.(21)_(41_)_, and 28 U.S.C. §§ 2201 and 2202;. Tl:iis' suit is
lauthorized and instituted pursuant to the above federal statutesi Thc jurisdiction
:oftliis ‘Cour.t;is invoked to secure protection af.a;nd torsdr.ess deprivation ofiights

securst by the Sarbanss-Oxley Act, and violations of the FCRA This court has

' ansiHary junsdietisn of the state law vsla'irns because they are sufficiently related

19 1138 federal claims .Supplemental jurisdiction is conf¢med because Plaintiffand

,lDefendant are residents of separate states and the amount exceeds $ 75,000.

2. Venue is proper under 28 .U.S,C. § 1391 because Defendant’s

> ; principal plates of'business tis-inthisjudisiai district Vsnue is,_also proper beasuse
ga substann, ' ‘ ' 5 °al part oftle events oramissiaris giving rise to the claim occm~red» ‘ " in
" this judicial district

 

' . IS`I'RICT ASSIGNMENT

:* 3. Pursuantto L R. 3-»2(¢) and (d), this action is properly assigned to
t the San Francisco Division of the Northern District of California because a

1 substantial portion ofthe events giving rise to the dispute occurred in 'San

.' f Francisco fish-forma

 

1 €omplnin_t for Damsg_es 2
` and loime

 

 

N»uw-~s-m--v»»w
B»-B:'$se"~sa\'weww-€ca

23 '
' f. notations of federal and state law by Defendant. Plaintift’ mediater
demanded Arbitration from the Defendant by contacting the Defendants"

24

25¥

27

. f €omplailit for l.)tl_l!,lage.s 3
' ‘ ad injnnsllve W

2%`

l-\d ,

`wce;~h=:e~hr-.c-.”wse

::*s`ft'»iitldeheehenthe PL ;: , v": ': ,
- "1:resiilis,,PL ;_. .
william alma massey ns ama went Qn, 1114 My ¢Xc¢ned aims
liabilng to one ef` the bast drivers in the region PI-ahitiff received large money

resswed,jf ` 1 ,
':~different states that PLAINTIFF Worked in for LYFT. As time progressed the
PLA]NIIFF discovered that..the Defendant was robbing drivers .o.f their money,
takingand=dediicling mcremeiiey then what the Dsfendaiit wasentitledta, then
-‘:jjcl}inmlmfrgfederlrl ' 7 `
1 ` cooperating with the Pederal Bureaii ef investigation end the Secis'ity
salen-angle commission swan-nan nies a federal lawsuit winn conn 1a

1 z,lzi'ingA to light these assistions As the facts will »delncnshnls throain this

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 3 of 31

4.» ;Plainti~d" Allth@ny~()liver, (“herenfl;er PLAINTIPF”), resides in the

Ccnnty af Chathain,. the -,S;tale ofGecrgia Plaihtlff was hired by Dcfendant ten
1 z;(:iil).msntlls age Plainii:n°,was le pertonnand hillilli:ides hamlin .Defendam
ionspsssengers PriertahiringlhePL '- l ~ ~
5 " Fiamfiffff> dowdelde U¢ Lyff fifivel’ application E$hg amtiff Phen¢ that fill
proposed drivers must have After downieading the application PLAINTIFF
lwas required to consent to a'back¢.ground check Plaintlff applied for a driver
planning the anfinbrnay st sain seem LY-i=r personam a bass

 

', the»iDe.fendnnt reéuired the

 

' F and alter walling a Weeltandahalffnrihe

 

was hired»by the Defendant and began referring rides ita the

   

nemtheLYFTfsrhishai’dv~/nd< lnadditien,PL" ,
" ' from faul‘(4)

 

 

'z“_"tvinljal:iohs. Bnce ‘~ line, PLAM'HPF then

 

 

 

F reasonany believedihat hshas uncovered numerous

 

 

 

 

\-¥

wlr~\--»~‘-*l-~'-‘-wl-»
\¢nb~l"a\tm.a§m,w»-Q

5 what the PLAMTIFF.

Y¢~¢O‘~`|'~C\'Ullhb-DN?

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 4 of 31

 

sonfls`s`f_, howsvsr, Defsndant and théir general sounsél did nothing to

5.. Qnse the allegations were published ill -a federal lawsuit died ill

; this Cfliirt,'as We}las the Dsfsndant discovering that the PLAINI`IFF did ill fact
_ § wallet lhel=nl, gallagher lwelteely thtealeaet wallet atlaeaeed the

g the llgilt thing Defsndant concedes m their tannination notice to the Plaintiff,

_; that lt Wasthe Plainti~ff’-s background check that failed, and this is why

f newell heated tetetettttatl the wealth Al ethel abate attendant hale

` l the Plailltifftell i('t fi)" willing ago:., conducted abackground sheehan tile
Plainti-ff-, provided him with ~a sopy, and Plaintiii` began driving for tile
.:l.,)erwelttt;tttlllaltyt se at well elevated wl abatement ltelilw:waillth
ts infonn him that the Dafslldant was sondnstinfg .a background l;ll's<:l't,v and that
f ll wald nefwewl preview e- way tellhehleltelatate eltwlt, we watt the

 

nn four (4) separate occasions and ultimately il`__red '_t`nr trying to do

' 58m6 infant 1386kg1'o11nd Gll€ck' that 1116 D¢f¢ndanf provided Pltiiniiff`when they

il hired him ten (1'0) months ago, and nothing changed in the background check.
;§`110`incidetltally, the Defendant terminated the Plaintiff.the following day that the
Bsfendant discovered-dial the Plailrtiff ssnt_as_ted the FBI in Manhattan Nsw

1 Ytn'k.

6.., Defsndnnt Ly-ff, Inc_, (“hsllsat¥er Lytt ar Dsfélldant*’), is a Dslawars
Corpolatlon existing under- tlle laws of-the State of Cal'ifnmia. Defendant Ly~ii

maintains its pnllsipal place sf-bns.illws ill Sall Fransisss, Califsrnla, list the

 

past-fssrysass 1 t.' _, __
S¢YBIBI Stats and federal govemmellt agencies. Defelldant has been served with
overtvlro~hundmd (206) lawsuits inthis Country since its founding in 2012 and
1l hal dominated the title lwe market by wearing lading ead eeetataaeg

 

’ g tell lawlett, -l)e_feealtl hal feels itself-haag lee ay

 

 

g`€omplaint technologies 4
` ` and lhjgn¢ti.ire Raiief

 

 

\ooo\lo\!.h-PWN'-‘

NNNNNNNNNv-*-*v-lr~v-d»-¢r-dr-dr-Ir-»
QQ\IQ\Ul-PWN\-*O\DOG\IO\U\-I>WN'-‘O

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 5 of 31

violations of state and federal law to gain a tactical advantage over their own
drivers, and passengers

7. Plaintiff alleges on information and belief that: (l) each Defendant
acted in all matters relevant to this action as the agent of the other Defendant
and carried out joint business plans and operations; and (2) the acts and
omissions of each Defendant are legally attributable to the other Defendant.

8. Plaintiff is currently ignorant of the true name(s) and the
capacities, whether individual, corporate, associate, or otherwise, of the
Defendants sued herein under the fictious names DOES 1 through 10, inclusive,
and therefore, sues such civil Defendants by such fictitious names. Plaintiff will
seek leave to amend this Complaint to allege the true names and capacities of
said iictitiously named Doe Defendants is legally responsible in some manner
for the events and is also sued pursuant to Califomia Code of Civil Procedure
474.

9. Plaintiff is informed and believes and thereon alleges that
Defendants, including the fictitious Doe Defendants, were at all times acting as
actual agents, conspirators, ostensible agents, partners and/orjoint ventures and
their employees of all other Defendants, and that all acts alleged herein
occurred Within the course and scope of said agency, employment, partnership,
and joint venture, conspiracy, or enterprise, and with the express and/or implied
permission, with such knowledge, consent, authorization and ratification of
their co-Defendants however, each of these allegations are deemed “alternative”
theories Whenever not doing so Would result in a contraction With the other
allegations Whenever the Complaint refers to any act of the Defendants, the

allegations shall be deemed to mean the act of those Defendants names in the

 

 

 

Complaint for Damages 5
and Injunctive Relief

 

\O¢¢\lc\'~/I-PL)JNo-\

N NN[\)N)-‘p-\»-\»-¢»-»r-a»-¢»-\>-¢»-\

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 6 of 31

particular cause of action, and each of them, acting individually, jointly and

severally.

EXAUSTION OF REMEDIES
10. On or about November l, 2018, Plaintiff timely filed complaints
with federal agencies including the United States Department of Labor,
Occupational Safety and Health Administlation, and liled a charge with the
Equal Employment Opportunity Commission. To date, Plaintiff has received a
right to sue letter from each agency.

FACTUAL ALLEGATIONS
ll. “LYFT” is a familiar smartphone-app driven taxi service. While

characterizing its drivers as independent contractors, Lyit exercises enormous
control over its drivers’ ‘independent’ businesses, such as instantly terminating
a driver’s ‘businesses at the drop of a hat.

12. LYFT’s smartphone app and business model are highly similar to
the smartphone app and business model of the earlier and highly-successful
‘ridesharing’ service, Uber. 14. Lylt competes with Uber in the same market;
and each of these two leading “transportation network companies” must
compete against taxi service.

13. Since its 2012 launch, LYFT has enjoyed astounding growth,
achieving a market value of $11 billion in less than 5 years' time. LYFT’s said
growth rate is remarkable, particularly in light of Uber’s 3-year head-start, viral
growth rate, and competitive pricing, designed to undercut taxi prices in all but
the most extreme markets, by an average of 30%.

14. Defendant hires drivers around the Country by advertising on their
website that LYFT is in need of drivers in various states. Defendant also offers

sign on bonuses to entice new drivers.

 

 

 

Complaint for Damages 6
and lnjuoctive kelief

 

\o°°"lC\U'l-hwl\)»-~

NNNNNNNNN)-‘»-I¢-‘c-»o-»»-¢»-»u-»)-¢»-¢
°¢"lc\§/’l-PWN'_‘Q\Q°°\]O\`JI-PUJN*_"Q

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 7 of 31

15. On or about February 3, 2018, PLAIN'HFF went to the Defendants
Website and applied for a driver position using the Defendants’ online driver
application that the Defendant posts on their website. PLAINTIFF was required
to enter a phone number, email address and relevant pertinent information so
that LYFT would consider the PLAINTIFF for a driver position.

16. After PLA[NT[FF entered his personal information, PLAINTIFF
was then informed by the Defendant that LYFT would conduct a back-ground
check on the PLA[NTIFF, and the Defendant demanded PLA[NT[FFS’ consent
to run the back-ground check, Afcer successfully consenting to a back-ground
check, LYFT then required PLAINTIFF to download the LYFT driver smart
phone application to his iPhone. From there, Defendant did in fact conduct a
back-ground check on the PLAINTIFF.

17. With almost two weeks approaching, Defendant LYFT emailed
PLAINTIFF to inform him that he was hired as a driver, and provided the
PLAIN'I`IFF with a copy of his back-ground check,

18. Once PLAINTIFF was hired by the Defendant, PLAINTIFF
excelled at his job as a driver. PLAINTIFF did such a great job at driving for
the Defendant, that LYFT permitted the PLAIN'I`IFF to drive in four different
states in the United States. As time went home, PLAINTIFF received high
dollar money bonuses for his excellent job performance

19. Over the next several months, PLAINTIFF discovered that the
Defendant was in fact stealing money from the PLAINTIFF, and other drivers
throughout the United States. Further, PLAINTIFF discovered that LYFT had
breached the agreement with the PLAINTIFF in which Defendant advertises
that they pay the driver, such as the Plaintiff, 75 % percent of the fare, and that
Defendant takes 25 % percent of the fare.

 

 

 

Complaint for Damagos 7
and lnjuoctive Relief

 

©QQ\lG'\Ul-P~L»JN'-*

NN NNNNNN)-¢v-¢i-\i-\)-Ii-»i-\o~o)-ard
W\IRU\AWN-*Q\DOQ\]Q\UI-PWN~C

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 8 of 31

20. Plaintiff began investigating the Defendant as money was being
taken li'om the PLAIN'I`IFF without the PLAIN'I`[FFS consent, At various dates
and times, PLA]NTIFF would notice significant amounts of money being taken
by the Defendant from PLAINTIFFS Lyft driver account. Once PLAINTIFF
confirmed that the Defendant was taking money from his account, PLA]NT[FF
then began sending letters to the Defendant demanding that the Defendant stop
their illegal business practices. However, the Defendant never responded to the
PLAINT[FFS demand letters, much less changed their business practices.

21. As time Went on, PLAINTIFF discovered that LYFT was taking
more money then what was allowed, or that LYFT agreed to pay PLAINTIFF
for his work.

22. During the month of July of 20 l 8, PLAINTIFF began sending
emails to LYFT general counsel Kristin Sverchek, (“SVERCHEK”) with notice
of demand for arbitration. At no time did LYFT respond nor acknowledge the
PLAINTIFFS requests for arbitration.

23. On August 11, 2018, PLAINTIFF sent more demand letters to
LYFT demanding arbitration between the parties. This time, PLAINTIFF
informed LYFT and SVERCHEK that PLAINTIFF would be reporting LYFT
to the Federal Bureau of Investigation, (“FBI”), and the Security Exchange
Commission, (“SEC”) for what PLA[NTIFF uncovered was LYFT committing
federal Antitrust Violations to defraud consumers as well as investors. Again,
neither LYFT, nor SVERCHEK responded to the PLAINTIFFS demand letters.

24. Days turned into weeks, and PLAINTIFF still received no written,
phone, or email responses from the Defendant.

25. As general counsel, SVERCHEK is mandated to instruct LYFT to
participate in arbitration between PLAINTIFF and LYFT. However,
SVERCHEK refused to do so.

 

 

 

Complaint for Damages 8
and lnjunctive Relief

 

\GOQ`IC\Ul-hw[\)»-i

NN NNNNN >-‘i-¢»-\>-‘n-»-\»-o»-n»-ip_i

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 9 of 31

26. On August 15, 2018, after not hearing from the Defendant, nor
general counsel, PLAINTIFF reported general counsel SVERCHEK to the State
Bar of California. Once SVERCHEK discovered that she was subject to State
Bar accusations, LYFT had enough of the PLAINTIFF so LYFT decided that it
would be in the PLAINTIFFS best interest, and retaliate against him anyway
they could.

27. Coincidentally, on August 18, 2018, the PLAINT[FF was at home
and that same night, PLAINTIFF attempted to log in to his LYFT application,
and was unsuccessful. Once the LYFT application was opened, a message from
LYFT appeared on the phone screen, and the message from LYFT was to
inform the PLAIN'I'IFF that his LYFT driver account was deactivated, and that
the PLAINTIFF needed to contact LYFT for more details. At the same time,
LYFT sent PLAINT[FF an email indicating that LYFT received notice from a
“member of the Lyft community” stating that PLAINTIFF was involved in a
“multi-car” accident, and that PLAINT[FF was driving for LYFT when he “hit
three cars, four people, and fled the scene of an accident.”

28. ln the mentioned email from LYFT, a representative demanded to
know that facts of the alleged accident, and LYFT also demanded photos of the
alleged damage to the PLAINTlFFS vehicle. With no end in sight, PLAINTIFF
decided to contact the Savannah Georgia Police Department. That same night,
the police arrived at PLA]NTIFFS home, and PLAINTIFF' informed the police
about the nature of the allegations that LYFT made against PLAINTIFF. There,
the Savannah Georgia Police ran PLAINTIFFS license plate, drivers license,
and personal information into a statewide police database called National Crime
lnformation Center, (“NCIC”), and had PLAINTIFF been in accident, hit
several people as LYFT claims, then PLAINTIFF and his vehicle would appear
in NCIC and PLAINTH`F would have been detained.

 

 

 

Complaint for Damagas 9
and lnjunctive Relief

 

\DQG\]O‘\UI-BUJNo-i

NNNNNNNNN)-*»-)-\»-i»-‘»-¢»-i»-»-)-
QQ\lO\Lh-PWN'-*O\C°°\IG\U!J>WNF-‘O

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 10 of 31

29. After the police were at the PLAINT[FFS home for almost an
hour, police databases determined that PLAINTIFF was never in an automobile
accident, and there was no damage to PLAINT[FFS vehicle as LYFT asserted
when they elected to suspend the PLAINI`[FF from his job. PLAINTIFF
believes, and thereon alleges that this was just the beginning phase of LYFT’s
retaliation.

30. As the next several weeks went by, Defendant LYFT continued to
caused more damage to the PLAINTIFF. As an example, at various dates, and
times, Defendant did unlawfully interfere with the PLAINTIFFS economic
advantage by knowingly slowing down PLAINTIFFS Lyft driver application by
causing the LYFT application to freeze after the PLA[NTIFF clicked the accept
button. By causing the LYFT application to freeze, LYFT then prevented the
PLAINTIFF li‘om accepting ride requests and earning money. Instead, the
Defendant had pinned their hopes that PLAINTIFF would just quit working for
LYFT, and move on. Instead, PLAINTIFF called LYFT daily to complain
about the interference with the rides, and one LYFT representative stated on the
telephone; “Well you shouldn’t be complaining about the boss.”

31. Over the next several weeks, PLAINTIFF with the help of a
private investigator, began further investigating Defendant LYFT for various
crimes that Defendant was committing As weeks went by, PLAINTIFF talked
to over 750 LYFT drivers nationwide Through this investigation, PLAINTIFF
determined that LYFT was, and still is engaging in committing State and
Federal Antitrust violations to beat their competitors, both their own LYFT

driver employees, as well as their rival, Uber Technologies, Inc.

 

 

 

Complaint for Damagas 10
and Injunctive Relief

 

\DG¢\|O\Ul->UJN-¢

NNNNNNNNN¢-»»-¢»-l»-»-d»-¢»-a»-i»_ii_»
W\lo"~ll-PWN'-*O\OO°`I€\U\-PWN*-‘Q

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 11 of 31

32. With evidence in hand, PLAINTIFF then began to proceed by
filing a federal lawsuit in this Court against the Defendant. By filing a federal
complaint against LYFT, the Defendant knew that they would be exposed to
State and Federal investigations

33. On September 3, 2018, PLAINTIFF filed a federal lawsuit against
LYFT in Federal Court of the Northem District of California. Once Defendant
was served with the lawsuit, they knew they were officially exposed as the
PLAIN'HFF conclusively provided that LYFT has, and continues to engage in
violations of Federal Antitrust laws. To carry out the Antitrust violations, its
simple. Defendant uses an algorithm to operate the LYFT application, By doing
so, LYFT uses the algorithm to generate two separate receipts for both the
passenger and driver. One receipt will show that a passenger paid $ 27.00
dollars for the ride and fare. But then LYFT sends the driver a receipt showing
the driver that the passenger only paid $ 21.00 for the ride and fare. By forming
two receipts, it allows LYFT to not only inherit the $ 5.00 difference, but it also
allows LYFT to take their usual 50 percent of the $ 21.00 thereby leaving the
driver to only make $ 10.00 to 13.00 dollars after driving the passenger over 35
miles. At the end of the day, LYFT has netted more money for doing absolutely
nothing. The only way LYFT could carry out this scheme is by committing a
clear violation of the Federal Antitrust laws.

34. Notwithstanding the facts that PLA]NT[FF has been investigating
the Defendant for months, as well as exposing the Defendant for violations of
State and Federal law, Defendant LYFT knew they had to act ever hard and
faster to get rid of the PLAIN'I`IFF. With pressure mounting for private LYFT
investors, and the board of directors, LYFT knew they had to do more then just
interfere with PLAINT[FFS application and preventing PLAINTIFF from

accepting rides,

 

 

 

Complaint for Damages 1 1
and lnjunctive Relief

 

\CO¢\IC\Ui-§L»)N-\

NNNNNNNi-l»-‘)-¢»-¢c-\>-‘i-\i-o>-¢»-a
WBQ\U\AWN'-‘Q\QO°-)C\LA-PWN'-‘Q

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 12 of 31

35. On October 5, 2018, Defendant suspended PLA[N']`IFF for false
allegations that PLAINTIFF was “drinking and driving while picking up lyft
passengers at the airport.”

36. That same day, PLAlNTIFF attempted to log in and perform his
everyday duties of picking up passengers, however PLAINTIFF was prevented
h'om accepting rides due to a message appearing on PLAINTlFFS telephone
that he needs to contact LYFT support, Once PLAINTIFF contacted LYFT
support, PLAINTIFF was informed that LYFT received a “confidential call”
from a “member of the Lyft community” that PLAINTIFF did in fact consume
alcohol, and went to the nearby airport, and picked up several passengers At no
time did LYFT provide PLAINT]FF with any evidence of any wrong doing.

37. Further, Defendant emailed the PLAIN'I'IFF to inform him that
LYFT would place PLAINTIFFS account on suspension pending the outcome
of an investigation PLAINTIFF then contacted the airport police who in turn
obtained video footage from security cameras at the airport showing that the
PLAINTIFF was never at the airport at the time that LYFT suggested.

38. The very next day, PLAINTIFF voluntarily traveled to a state of
the art, certified medical laboratory for a drug and alcohol screening performed
by providing hair and urine samples to a lab. With the testing that is available
today, drug and alcohol providers have a way to obtain urine and hair samples
h'om persons who can then in turn take the sample, test it for the presence of
drugs and alcohol, and the tests itself can go back up to 90 days. Because the
PLAINTIFF went to a lab the very next day, PLAINTIFF did not have anything
to worry about, so PLAINTIFF paid a lad $ 149.00 to prove that PLAINTIFF
never consumed any alcohol or drugs. The lab informed the PLAINTIFF that
the results Would be returned within 72 hours, and the results came back within
48 hours.

 

 

 

Complaint for Damagas 12
and lnjrmctive Reliel`

 

\QQO\I¢NU\-PL»JN'-‘

NNNN»-a»-o-‘»-¢>-»i-l)-Ii-\r-»r-o

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 13 of 31

39. The results Were staggering. A highly respected doctor opined and
determined by a triable fact that the PLAINTIFF never consumed any form of
alcohol, and that all of the tests were negative for the presence of alcohol and
drugs. This came as a surprise to absolutely no one. Once PLAINT]]*`F obtained
his tests results, PLAINTIFF then emailed the results to the Defendant to show
that PLAINTIFF did not drink and drive, and PLAINT[FF then demanded to be
reinstated to driving for LYFT. Defendant had no choice but to admit that they
lied to the PLAINTIFF, and was fraud on the part of LYFT. Defendant was
furious as they thought they had the PLAINTIFF. With no end in sight, LYFT
now knew they had to step up their game in order to get rid of the PLA]NTIFF
and silence him before the Defendant could be facing a federal indictment, or a
civil penalty or lawsuit from a State or Federal government agency. Defendant
knew they had to act fast.

40. Defendant knew they more then just false allegations of causing a
car accident, and drinking and driving to justify getting rid of the PLAINT[FF
and to cover up their F ederal crimes.

41 . Defendant, again, who hired PLAINTIFF almost a year ago, and
subjected PLA[NTIFF to a background check, was hired with that same exact
back ground check,

42. On October 5, 2018, PLAINTIFF contacted the news media, as
well as the F ederal Bureau of Investigation, (“FBI”), and the Security Exchange
Commission, (“SEC”) to report LYFT to federal law enforcement PLAINTIFF
contacted the FBI office in Manhattan New York, and an investigation was
opened against LYFT for the violations of Federal Antitrust violations. Several
days later, LYFT was advised of the investigation, and informed that
PLAINTIFF was cooperating with federal police to take down the Defendant,

and subject LYFT to civil and criminal penalties

 

 

 

Complaint for Damages 13
and lnjnoctive Relief

 

\OQ°`JC\UI-PUJN»-~

NNNN[\.)NNi-»»-¢»-i)-¢)-\¢-i)-‘>-ai-»i-\
g‘:l)Q\LIl-PWN'-‘C\OW\IO\UI-PWN'_‘O

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 14 of 31

43. On October 9, 201 8, just four days after LYFT suspended the
PLAINTIFF for allegations of drunk driving, Defendant LYFT, acting without
the PLA[NTIFFS consent, decided to run another back-ground check on the
PLAINT[FF. Prior to employment, PLAINTIFF only provided his consent to do
a back-ground check once prior to being hired. At no time, did the PLAINTIFF
give his consent a second time, or any other time permitting the Defendant to
keep running PLAIN'I`IFFS back ground at their whim of caprice.

44. Defendant then used a company called Checkr, Inc., (“CHECKR”)
to run PLA]NTIFFS back ground a second and third time, Defendant then
obtained the back-ground check from CHECKR, and from there informed the
PLA]NI'IFF that he was officially being terminated due to the alleged fact that
PLAINTIFFS back ground check failed. CHECKR then emailed PLAINTIFF a
copy of the back-ground check, and was the same exact back ground check that
LYFT and CHECKR performed on the PLAlNTIFF. Again, PLAINTIFF never
provided his consent a second time to run his back-ground check,

45. CHECKR then emailed the PLAINTIFF a second time to inform
him of his rights to contest the back-ground check for inaccuracies Plaintiff did
in fact file a dispute with CHECKR due to CHECKR providing false criminal
convictions under the same name as PLAINTIFF, but with a different date of
birth, or different race. Plaintiff then initiated his dispute with CHECKR.

46. However, before CHECKR could complete their investigation to
determine the accuracy of the PLAINT[FFS back ground check, Defendant
LYFT terminated the PLAINTIFF despite knowing that PLAINT[FF filed a
dispute with CHECKR. Despite federal laws that prevent an employer from
terminating the PLAINT[FF, or any employee pending a Fair Credit Reporting
Act, (“FCRA”) dispute, Defendant LYFT knew, or should have known that

adverse action such as the denial of employment, or termination could not take

 

 

 

Complaint for Damages 14
and Injunctive Relief

 

\GOO\IO\UI-BU-)Nl-*

NN[\.)NN»-ii-¢)-¢»-»v-\)-¢»-‘-nr-I»-\

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 15 of 31

place until the dispute and investigation is complete. Defendant knew, or had
reason to know that they were violating federal law. The FCRA seeks to protect
consumers from being adversely affected by information in reports that are or is
inaccurate.

47. With PLAINT[FFS FCRA dispute still pending with CHECKR,
Defendant LYFT decided to violate the FCRA and terminate PLAINTIFF fi'om
his employment.

48. On October 21, 2018, PLAINT[FFS termination became effect as
Defendant insisted at best, that PLAINTIFF was terminated due to a failure in
the PLAINT[FFS background check, Despite the fact that PLAINT[FF never
consented to a second background check, LYFT insisted now that they had the
PLAINTlFF.

49. At no time did LYFT ever provide PLAINTIFF with a summary of
his FCRA rights as guaranteed by the FCRA.

50. Defendant LYFT is a criminal organization that operates under the
pretenses that they obey the law, take care of their employees, and pay takes to
the govemment, all of which is not true.

51. Defendant will likely provide a volley of reasons as to why the
PLAIN'I`IFF was terminated B'om his employment. Defendant came up with a
laundry list of suspensions, false allegations, and slowing/freezing the LYFT
application that PLAINT[FF used for the scope of employment. Defendant will
likely attempt to persuade this Court into believing that PLAINTIFF was fired
for his background check. If that’s the case as they insist, then Defendant
clearly violated the FCRA by not providing PLAINTIFF with a summary of his
rights, nor waiting the outcome of an investigation dispute prior to terminating
the PLA]NT[FF. If Defendant somehow can’t get pasted that hurdle, then the

 

 

 

Complaint for Damages 15
and Injunctive Relief

 

WO¢\IC\UI-bb-¥N»-‘

NNN NNNNi-\»-i»-lr-¢r-»r-\»-¢i-¢i-r»-i
§`IGKLA§WN*-‘O©W\IG\U'|-PWN*_‘C

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 16 of 31

Defendant will then likely have somewhere a list of false reasons to justify the
termination of the PLAINTIFF.

52. What is known here, is that the PLAINTIFF was terminated for
cooperating with federal law enforcement, filing a federal lawsuit exposing the
Defendants federal Antitrust violations, as well as Defendant admittedly
terminating the PLAINTIFF before an FCRA investigation was complete in
violation of the FCRA.

53. The negative adjudication of PLAINTIFFS employment occurred
prior to PLAINTIFF being notified in writing of that fact and prior to the
PLA[NTIFF being provided with a copy of the report or any meaningful
opportunity to dispute it, not once, but on two separate occasions In fact, LYFT
never sent to Plaintiff a copy of the background report by CHECKR used in its
hiring process or a summary of rights under the FCRA, as required by FCRA
section 1681b(b)(3).

54. As a direct result of LYFT’S unlawfill adoption and use of the
credit report by CHECKR, along with the adjudication of PLAINTIFFS
employment status, PLAINTIFF lost his job, and was provided no meaningful
opportunity to be made aware of what information was being reported.

55. In violation of the FCRA, LYFT failed to comply with the FCRA’s
mandatory pre-adverse action notification requirement, and failed to provide a
copy of the background report it obtained from CHECKR along with a full
summary of rights, before talking adverse action, as required by the statute of
15 U.S.C. § 1681b(b)(3). Every year, individuals who have applied to Lyft for
employment have been similarly aggrieved by the same violation of 15 U.S.C. §
168 lb(b)(3).

56. Again, to date, CHECKR who is the background check company
that LYFT contracts with, still has not completed their investigation into the

 

 

 

Complaint for Da magee 16
and injunctive Relief

 

\OOO\IC\‘~J\-BWNi-¢

NNN NNNN»-*r-l)-¢o-l»-~»-a»-»»-i»_i>-o
§\IG\M§WN»-‘O\¢Q¢`IG\LAJ>L»N'-*©

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 17 of 31

PLAINTIFFS dispute concerning improper criminal convictions As such,
Defendant LYFT thereby has violated the FCRA.

57. LYFT willfully and negligently violated section 1681b(b)(3) of the
FCRA by failing to provide PLAINTIFF with the following; (a) the required
Pre-Adverse Action Notice; (b) a copy of the consumer report; and, (c) a
written description of the consumer’s right under the FCRA. Additionally, as
previously mentioned above, PLAINTIFF never provided his consent to the
Defendant a second time to run a backgron check on the PLAIN'IIFF.

58. As a LYFT driver for the Defendant, PLAINTIFF averaged about
$ 5,000 dollars month in take home salary. Here, PLAINT[FF is entitled to past,
future, and compensatory damages

59. As a direct result of the actions of the Defendant, PLAINTIPF was
left with no income, suffering from depression as PLAINTIFF was unable to
Hnd immediate employment, had to borrow money, and seek extensions of time
to pay house hold bills

60. ln addition, the actions of the Defendant were intentional, reckless,
caused serious injury to the PLAINTIFF thereby justifying an award of punitive
damages pursuant to California Code of Civil Procedure § 3294.

FIRST CAUSE OF ACTION
(Retaliation in Violation of the Sarbanes-Oxley Act, 18 U.S.C. § 1514A)
Plaintiff v. Defendant

61. Plaintif’r` incorporates by reference the foregoing allegations as if
fully set forth herein.

62. At all material times Section 806 of the Sarbanes Oxley Act of
2002 Was in effect and binding on Defendant. It prohibits employers such as
Defendant from discharging, constructively discharging, demoting, threatening,

harassing or in any manner discriminating or retaliating against any employee

 

 

 

Complaint for Damages 17
and lojnoctive Relief

 

WOO`lC\Lh-RWN--

NNNNNNNr-\i-»r-\»-lr-)-i-¢»-i»-‘»-a
S)¢go\kh-§WN~Q\DQG\]C\LAAWN'-*C

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 18 of 31

because he or she provided information, caused information to be provided, or
assisted in an investigation by a federal regulatory or law enforcement agency,
or an internal investigation by the company relating to alleged mail fraud, wire
fi‘aud, bank fi'aud, securities fraud, violations of SEC rules and regulations or
violations of federal law relating to fraud against shareholders In addition, an
employer may not discharge or in any manner retaliate against employee
because he or she filed, caused to be filed, participated in, or assisted in a
proceeding relating to alleged mail fraud, Wire fraud, bank fraud, securities
fraud, violations of SEC rules and regulations or violations of federal law
relating to Haud against shareholders If an employer takes retaliatory action
against an employee because he or she engaged in any of these protected
activities, the employee can file a complaint with the Secretary, United States
Departinent of Labor, Occupational Safety and Health Administration
(“OSHA”).

63. Plaintiff timely filed a Whistleblower complaint with OSHA, and
OSHA issued Plaintiff a right to sue letter

64. Defendant harassed, threatened, discharged and retaliated against
Plaintiff, and disclosed his entity as a whistleblower, after Plaintiff made oral
and written complaints regarding what he reasonably believed to be illegal or
unlawful conduct in violation of state and federal statutes, rules and regulations
PlaintiH made these complaints against his employer, by and through its agents
and employees, as well as to the EEOC, the OCC and OSHA.

64. Plaintiff is informed and believes, and thereon alleges that because
of his making complaints regarding Defendant’s illegal conduct and/or conduct
Plaintiff reasonably believed to be illegal, Plaintiff was discharged fi'om his
employment and/or otherwise discriminated and retaliated against by Defendant

after he had made the aforesaid complaints about illegal conduct

 

 

 

Complaint for Damages 18
and injunctive Re!ief

 

©OO\IC\M-§L»JN»-

NNNNNNNN»-»»-)-¢»-¢)-\)-o»-o»-¢~_~._r
°"¢,\lO\UI-PWN'-‘O\GQ¢"]C\UI-J>L)JN'-‘C

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 19 of 31

65. As a direct and proximate result of Defendant’s actions, Plaintiff
has suffered and will continue to suffer pain and mental anguish and emotional
distress

66. Plaintiff has further suffered and will continue to suffer a loss or
earnings and other employment benefits, whereby Plaintiff is entitled to general
compensatory damages in amounts to be proven at trial.

67. Defendant’s actions constituted a willful violation of the
abovementioned federal laws and regulations As a direct result, Plaintiff has
suffered and continues to suffer substantial losses related to the loss of wages
and is entitled to recover costs and expenses and attorney’s fees in seeking to
compel Defendant to fully perform its obligations under state and federal law,
in amounts according to proof at time of trial.

68. The conduct of Defendant described hereinabove was outrageous
and was executed with malice, fraud and oppression, and with conscious
disregard for Plaintist rights, and further, with the intent, design and purpose
of injuring Plaintiff.

69. Defendant committed the acts alleged hereinabove by acting
knowingly and willfully, with the wrongful and illegal deliberate intention of
injuring Plaintiff, from improper motives amounting to malice, and in conscious
disregard of Plaintiff's rights Plaintiff is thus entitled to recover nominal,
actual, compensatory, punitive and exemplary damages in amounts according to
proof at the time of trial, to the full extent allowable by law, in addition to any
other remedies and damages allowable by law.

70. As a proximate result of the actions and conduct described
hereinabove, which constitute violations of Section 806 of the Sarbanes-Oxley
Act of 2002 (“SOX”), Plaintiff has been damaged in an amount according to

 

 

 

Complaint for Damages 19
and lnjnnetive Relief

 

\DOQ\]O\UI-PL)JN\-‘

NM[\JNN)-¢r-\»-»»-ai-o»-\»-o»-»-l»-\
ot`g';iYU-PWN»-*c\ooo\lcxm-PWN»-O

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 20 of 31

proof at the time of trial, and seeks make-whole relief, back pay, future pay,
civil penalties and costs against Defendant pursuant to SOX.
SECOND CAUSE OF ACTION
(Violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681 b(b)(3))
Plaintiff v. Defendant

71. Plaintiff incorporates by reference the foregoing allegations as if
fully set forth herein.

72. Plaintiff is a “consumer,” as defined by the FCRA, 15 U.S.C. §

l 68 l a(c).

73. The Sterling background report ordered by Lyft is a “consumer
report” within the meaning of 15 U.S.C. § 1681a(d).

74. The FCRA provides that any person “using a consumer report for
employment purposes” who intends to take any “adverse action based in whole
or in part on the report,” must provide the consumer with a copy of the report
and a written description of the consumer’s rights under the FCRA, as
prescribed by the Federal Trade Commission, before taking such adverse
action, 15 U.S.C. § l681b(b)(3)(A).

75. For purposes of this requirement, an “adverse action” includes
“any . . . decision . . . that adversely affects any current or prospective
employee.” 15 U.S.C. § l681a(k)(1)(B)(ii).

76. Defendant Lyfc is a “person” and regularly uses background
reports for employment purposes 15 U.S.C. § 1681a(b).

77. The FCRA requires Lyft, as a user of consumer reports for
employment purposes, before taking adverse action based in whole or in part on
the report, to provide to the consumer to whom the report relates, a copy of the
report and a written description of the consumer’s rights under the FCRA. See
15 U.S.C. §§ l681b(b)(3)(A)(i) and (ii).

 

 

 

Complaint for Damages 20
and lnjnnctive Relief

 

\DO°\]O\Vl-ldw\\)'-*

N NNN»-\»-\i-¢»-»-\i-¢»-~>-¢»-i»-l

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 21 of 31

78. Lyft further violation the FCRA as Defendant terminated the
Plaintiff prior to an investigation and dispute being completed.

79. Lyfc willfully and negligently violated section 1681b(b)(3) of the
FCRA by failing to provide Plaintiff With notice before using such reports: (a)
the required Pre-Adverse Action Notice; (b) a copy of the consumer report; and,
(c) a written description of the consumer’s rights under the FCRA.

THIRD CAUSE OF A(_JTION
(Retaliation in Violation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, 15 U.S.C. § 78u-6(h)
Plaintiff v. Defendant

80. Plaintiff incorporates by reference the foregoing allegations as if
fiilly set forth herein.

81 . At all times material hereto, Section 78u-6 of the Dodd-Frank Wall
Street Reforrn and Consumer Protection Act of 2010 (“Dodd-Frank”) was in
effect and binding on Defendant. lt permits individuals who allege discharge or
other discrimination to bring an action in United States District Court for relief.

82. 90. Dodd-Frank prohibits employers from discharging, demoting,
suspending, threatening, harassing, directly or indirectly, or in any other manner
discriminating against whistleblowers in the terms and conditions of
employment because of any lawful act done by the whistleblower in providing
information to the SEC, in initiating, testifying in, or assisting in any
investigation or judicial or administrative act of the SEC based upon or related
to such information, or in making disclosures that are required or protected
under SOX, Dodd-Frank, and any other law, rule or regulation subject to the
jurisdiction of the SEC.

 

 

 

Complaint for Damages 21
and lojuoctive Relief

 

\DO°`]U\Ul-§UJN*-‘

o¢\lG\Vl-l>'~)->N'-‘O\OOO\]C\UI-BWN~O

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 22 of 31

83. Plaintiff is a whistleblower within the meaning of Dodd-Frank, as
evidenced by his conduct described in each paragraph.

84. Defendant harassed, threatened, discharged and retaliated against
Plaintiff, and took other adverse actions against Plaintif`f, including disclosing
his entity as a whistleblower, after Plaintiff made oral and written complaints
regarding what he reasonably believed to be illegal or unlawful conduct in
violation of state and federal statutes, rules and regulations Plaintiff made these
complaints to his employer, by and through its agents and employees, as well as
to the SEC, the EEOC, the FBI, and OSHA.

85. Plaintiff is informed and believes, and thereon alleges that because
of his making complaints regarding Defendant’s illegal conduct and/or conduct
Plaintiff reasonably believed to be illegal, Plaintiff was discharged from his
employment and/or otherwise discriminated and retaliated against by Defendant
after he had made the aforesaid disclosures and complaints about illegal
conduct.

86. As a direct and proximate result of Defendant’s actions, Plaintiff
has suffered and will continue to suffer pain and mental anguish and emotional
distress

87. Plaintiff has further suffered and will continue to suffer a loss or
earnings and other employment benefits, whereby Plaintiff is entitled to general
compensatory damages in amounts to be proven at trial.

88. Defendant’s actions constituted a willful violation of the above-
mentioned federal laws and regulations As a direct result, Plaintiff has suffered
and continues to suffer substantial losses related to the loss of wages and is
entitled to recover costs and expenses and attorney’s fees in seeking to compel
Defendant to fully perform its obligations under state and federal law, in

amounts according to proof at time of trial.

 

 

 

Complaint for Da magee 22
and Injunctive Relief

 

\DO°\lc\Ul-PL)JN»-¢

NNNNNNN[\)r-di-li-l»-l»-oi-ii-¢»-\»_i._r
§\IC\U\-PWN'-‘Q\O°O`IG\LI\¢PWN*-‘O

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 23 of 31

89. The conduct of Defendant described hereinabove was outrageous
and was executed with malice, fraud and oppression, and with conscious
disregard for Plaintiff’s rights, and further, with the intent, design and purpose
of injuring Plaintiff.

90. As a proximate result of the actions and conduct described
hereinabove, which constitute violations of Dodd-Frank, Plaintiff has been
damaged in an amount according to proof at the time of trial, and seeks all relief
allowable by law including without limitation double back pay, injunctive and
declaratory relief, make-whole relief, civil penalties, litigation costs, and expert
witness fees against Defendant pursuant to Dodd-Frank.

FOURTH CAUSE OF ACTION
(Wrongful Termination In Violation of Public Policy)
Plaintiff v. Defendant

91 . Plaintiff incorporates by reference the foregoing allegations as if
fully set forth herein.

92. 113. At all times material hereto, Section 806 of the Sarbanes
Oxley Act of 2002 was in effect and binding on Defendant. This law prohibits
employers such as Defendant nom discharging, constructively discharging,
demoting, threatening, harassing or in any manner discriminating or retaliating
against any employee because he or she provided information, caused
information to be provided, or assisted in an investigation by a federal
regulatory or law enforcement agency, or an internal investigation by the
company relating to alleged mail fi‘aud, wire Haud, bank fraud, securities fraud,
violations of SEC rules and regulations or violations of federal law relating to
fraud against shareholders In addition, an employer may not discharge or in
any manner retaliate against employee because he or she filed, caused to be

filed, participated in, or assisted in a proceeding relating to alleged mail fraud,

 

 

 

Complaint for Damages 23
and lnjlmctive Reli¢f

 

h_¢

NNNNNNNNr-‘)-i)-i»-\)-»i-io-»)-‘o-‘i-o
W\IQ\UIAWN'-*O\DO°`]O\UI-PWN*-‘C

\ooo~ic\u\_.i>wr~.)

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 24 of 31

wire fraud, bank fraud, securities fraud, violations of SEC rules and regulations
or violations of federal law relating to fraud against shareholders customers
and consumers

93. At all times material hereto, Section 78u-6 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank”) was in
eHect and binding on Defendant. Dodd-Frank prohibits employers from
discharging, demoting, suspending, threatening, harassing, directly or
indirectly, or in any other manner discriminating against whistleblowers in the
terms and conditions of employment because of any lawful act done by the
whistleblower in providing information to the SEC, in initiating, testifying in,
or assisting in any investigation orjudicial or administrative act of the SEC
based upon or related to such information, or in making disclosures that are
required or protected under SOX, Dodd-Frank, and any other law, rule or
regulation subject to the jurisdiction of the SEC,

94. At all times mentioned in this complaint, California Labor Code
Section 1102.5 was in full force and effect and was binding on Defendant. This
law requires Defendant to refrain, among other things from retaliating against
employees who refiise to participate in or condone conduct they reasonably
believe to violate state or federal law.

95. Title 18 USC § 1343 defines the crime of wire fraud under federal
law, and provides in pertinent part: “Whoever, having devised or intending to
devise any scheme or artifice to defraud, or for obtaining money, . . . by means of
false or fraudulent pretenses representations or promises transmits or causes
to be transmitted by means of Wire, radio, or television communication in
interstate or foreign commerce, any writings signs signals pictures or sounds
for the purpose of executing such scheme or artifice, shall be fined under this

title or imprisoned not more than 20 years or both.”

 

 

 

Complaint for Damages 24
and lojnnctive Relicf

 

W¢Q`IO\U'l-PL»JNH

NNNNNNNNv-\»-i-\o-li-\»-\»-¢)-s)-\i-»
org\lo\UI-BWN~O\OOO\]G\U\-PWN~O

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 25 of 31

96. Title 18 USC § 1341 defines the crime of mail fraud under federal
law, and provides in pertinent part: “Whoever, having devised or intending to
devise any scheme or artifice to defi'aud, or for obtaining money, . .. for the
purpose of executing such scheme or artifice or attempting to do so, places in
any post office or authorized depository for mail matter, any matter or thing
whatever to be sent or delivered by the Postal Service, r deposits or causes to be
deposited any matter or thing whatever to be sent or delivered by any private or
commercial interstate carrier, or takes or receives therefrom, any such matter or
thing, shall be fined under this title or imprisoned not more than 20 years or
both.”

97. California Business & Professions Code § 17200 provides that
unfair competition shall mean any unlawful, unfair or fraudulent business act or
practice and unfair, deceptive, untrue, or misleading advertising and any act
prohibited by Section 17500, et seq., of the Business & Professions Code.
Section 17203 of the Business & Professions Code provides that a court of
competent jurisdiction may enjoin any conduct constituting unfair competition
under § 17200.

98. Each of the aforesaid laws is a fundamental policy of the State of
California.

99. Plaintiff believes and thereon allege that his whistleblowing,
refusing to condone illegal activity, and engaging in protected activity, was or
were a motivating factor in Defendant’s conduct as alleged hereinabove,
including terminating Plaintiff.

100. As a direct and proximate result of Defendant’s unlawful conduct,
Plaintiff has sustained and continues to sustain physical injuries pain and
suffering, and extreme and severe mental anguish and emotional distress; and

Plaintiff has suffered and continued to suffer a loss of earnings and other

 

 

 

Complaint for Damages 25
and lnjunctive Relief

 

\DO°\IO\U\-PQJN*-*

NNNNNNNNN»-o)-‘i-\»-I>-o»-»-¢>-I>-¢~
W\lc\'-h-§WN'-*Q\OQ¢`]O\U\J>UJN*-‘Q

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 26 of 31

employment benefits Plaintiff is thereby entitled to general and compensatory
damages in amounts to be proven at trial.

101 . Defendant’s conduct as described above was willful, despicable,
knowing, and intentional; accordingly, Plaintiff seeks an award of punitive and
exemplary damages in an amount according to proof.

102. Plaintiff previously filed the case of Oliver v. Lyft, Inc., et al.,
USDC NDCA, Case # 3:18-cv-05505-lVl]\/IC. In this case, Defendant concedes
in their non-opposition to compel arbitration, that Plaintiff stated a claim for
relief which included federal RICO and Antitrust claims all of which consists
of mail fraud, wire fraud, and a laundry list of state and federal violations

F[FTH CAUSE OF ACTION
(California Business Professionals Code § 17200 et seq.)
Plaintiff v. Defendant

103. Plaintiff incorporates by reference the foregoing allegations as if
fully set forth herein.

104. Defendant’s conduct as alleged above violates multiple state and
federal laws and constitutes unlawful business practices within the meaning of
California Business & Professions Code § 17200, et seq.

105. Plaintiff is informed and believes and thereon alleges that
Defendant continues to engage in some or all of the aforementioned unfair and
unlawful business practices

106. Plaintiff seeks an injunction prohibiting Defendant from engaging

in the unfair and unlawful conduct described herein.

 

 

 

Complaint for Darnages 26
and lnjuoctive Relief

 

\OOQ\]O\U\-PWN»-o

NNNNNNNNN»-‘)-Ir-»-»i-»i-‘»-¢»-o»-¢»-r
O°\IC’\UIAUJN'-'O\DQQ\IC\U\-PUJN*"Q

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 27 of 31

SIXTH CAUSE OF ACTION
(Intentional Infliction of Emotional Distress)
Plaintiff v. Defendant

107. Plaintiff incorporates by reference the foregoing allegations as if
fully set forth herein.

108. Defendant engaged in outrageous conduct towards Plaintiff with
the intention to cause, or with reckless disregard for the probability of causing,
Plaintiff to suffer severe emotional distress and with wanton and reckless
disregard for the injurious result to Plaintiff, as set forth hereinabove, The
conduct set forth hereinabove was extreme and outrageous and an abuse of the
authority and position of Defendant. The above-described conduct was intended
to cause severe emotional distress or was done in conscious disregard of the
probability of causing such distress This conduct exceeded the inherent risks of
employment and was not the sort of conduct normally expected nom an
employer,

109. As a direct and proximate result of Defendant’s unlawful conduct,
Plaintiff has sustained and continues to sustain pain and suffering, extreme and
severe mental anguish and emotional distress; Plaintiff has suffered and
continues to suffer a loss of earnings and other employment benefits Plaintiff is
thereby entitled to general and compensatory damages in amounts to be proven
at trial.

110. Plaintiff is informed and believes and thereon alleges that
Defendant and its managing agents managers officers and/or directors
committed the acts alleged herein maliciously, fi‘audulently, and oppressively,
with the wrongful intention of injuring Plaintifi`, and acted with an improper and
evil motive amounting to malice or oppression, and in conscious disregard of

Plaintiff’s rights

 

 

 

Complaint for Damagos 27
and lnjrinctive Relief

 

\CO¢\IO\U\-I>L)JN¢-~

NN NN N[\)i-¢»-¢»-»-»i-\¢-,-a,_r._i»._.

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 28 of 31

SEVENTH CAUSE OF ACTION
(Declaratory and Injunctive Relief)
Plaintiff v. Defendant

l l l. As a separate and distinct cause of action, Plaintiff complains and
realleges all of the allegations contained in this complaint, and incorporates
them by reference into this cause of action as though fully set forth herein,
excepting those allegations which are inconsistent with this cause of action.

112. A dispute and an actual controversy has arisen between the parties
regarding the enforceability of a document purporting to compel Plaintiff to
arbitrate certain claims against Defendant.

113. Plaintiff asserts that under Arrnendariz v. Foundation HealthCare
(2000) 24 Cal.4th 83 and its progeny, as well as under SOX and Dodd-Frank,
and the public policies of California and the United States, that the document is
unenforceable for a number of reasons as set forth in statutes and the case law.
On information and belief Defendant asserts that the document is enforceable
and that Plaintiff must bring his claims in arbitration.

114. Plaintiff desires a judicial determination of the parties’ rights and
obligations of the parties with respect to the document, and a declaration that
the arbitration document is invalid because it lacks mutuality, is procedurally
and substantively unconscionable, and violates public policy.

115. A judicial declaration is necessary and appropriate at this time
under the circumstances in order that Plaintiff may ascertain his rights and
duties under the alleged arbitration agreement, and not be forced to forgo his
constitutional right to a trial byjury.

l 16. Plaintiff does not seek to avoid the alleged agreement to arbitrate
unless the alleged arbitration agreement is declared invalid and/or

unenforceable.

 

 

 

Complaint for Damag$ 28
and Injunctive Relief

 

\QQ°\]O\U\-§WN

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

Case 3:18-cV-O7166-CRB Document 1 Filed 11/26/18 Page 29 of 31

117. Therefore, this Court should order Defendant Lyft, Inc., to
reinstate the Plaintiff to his employment pending the outcome of this litigation.

l 18. Therefore, this Court should request that the United States
Attorneys’ office for the Northem District of California to investigate the

Defendant and their criminal and civil misconduct

///
///
///

 

 

 

Complaint for Danrages 29
and injunctive Relief

 

\OO°`]C\U'l-PL»JN'-*

NNNNNNNNN)-‘~»-i-»-\»-»»-ni-r»_r»_r
00 \l G\ U'i -P 03 N '~‘ 0 \0 00 \l C\ LI\ A~L)J N '-‘ 0

Case 3:18-cV-07166-CRB Document 1 Filed 11/26/18 Page 30 of 31

RE UEST FOR RELIEF

WHEREFORE, Plaintiff Anthony Oliver prays for the following relief:

l.

A determination that Defendants’ conduct as alleged herein is
unlawful and/or unfair;

An award to Plaintiff of actual, compensatory, and punitive
damages as proven at trial pursuant to Cal.Civ.Code.P. §
3294;

An award to Plaintiff of restitution of all monies deducted by
Defendants as a result of their unlawful and/or unfair business
practices

An order enjoining Defendants fi'om engaging in the unlawful
and/or unfair business practices described herein;

An award to Plaintiff of all fees costs, and pre- and post-
judgment interest; and

Restitution in an amount to be determined at trial;
Disgorgement of unjust enrichment in an amount to be
determined at trial;

An order from this Court requesting that the United States
Attorneys’ office investigate the Defendants for their criminal
and civil misconduct and enterprise;

Such further and other relief the Court deems reasonable and

just.

Dated: November 18, 2018 Respectfully sW
By: M/t/ '

PlainiirfAnrhony out/aa Pro se

 

 

 

Complaint for Damagas
and Injunctivc Relief

30

 

NDQ¢\IC\U'I-§WN'-*

NNNNNNNNNi-\>-»o-\-¢»-¢i-»i-»~»-\i_r
oo`lo\Lll-PUJ[\)~‘O\O¢°\]Q\¢J\-PUJN'-‘Q

Case 3:18-cV-07166-CRB Document 1 Filed 11/26/18 Page 31 of 31

JURY DEMAND
Pursuant to Seventh Amendment to the United States Constitution,
Plaintiff hereby respectfully requests a trial by jury.

Dated: November 18, 2018 Respectfully submi

By:

 

Plaintiff Anthony Oliver, 1er Se

 

 

 

Complaint for Damages 31
and lnjnoctive Relief

 

